DIES, Chief Justice:
This is a workmen’s compensation case. The jury found that immediately prior to his death J. C. Hunter had a heart attack, that he had such heart attack in the course of his employment, and that the heart attack was a producing cause of the death. Judgment was entered for deceased’s wife and daughter, plaintiffs, from which insurer perfects this appeal.
Among its points of error is that there is no evidence deceased had a heart attack.
Two physicians testified. Neither examined the deceased prior to his death, and both assumed a heart attack in answer to hypothetical questions and in explaining the relationship of stress and strain to the precipitation of a heart attack. There was evidence of a previous heart attack in 1963.
*821Without objection, there was introduced in evidence a State of Louisiana Certificate of Death. This certificate signed by “Registrar” R. B. Thompson, M.D., gave this information: “Death was caused by: Immediate Cause (a) Heart failure, acute. Interval Between Onset and Death: Sudden.” There is also found this statement on the certificate: “D.O.A. at War Memorial Hosp. After sudden attack of chest pain.”
Vernon’s Ann.Civ.St, Art. 4477, Rule 54a, provides in part: “Subject to the regulations of the State Department of Health controlling the accessibility of vital records, the State Registrar shall, upon request, supply to any properly qualified applicant a certified copy of a record, or any part thereof, registered under the provisions of this Act, for the making and certification of which he shall be entitled to a fee of Two Dollars ($2.00) to be paid by the applicant; provided, that such certified copies shall be issued in only such form as approved by the State Department of Health. And any such copy of a record, when properly certified by the State Registrar, shall be prima facie evidence in all courts and places of the facts therein stated.” (emphasis ours)
Clearly, this statute does not apply to the Louisiana certificate and all statements thereon found are hearsay. It was error, therefore, for the court to have submitted Special Issue No. 1. Ordinarily such error would require a rendition of the judgment against plaintiffs, appellees, but we are authorized in the interest of justice in such circumstance to remand the case for a new trial, which we now do.
Reversed and remanded.